DETAILED ACTION

Claims 1-16 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to testing die on wafer and, more particularly, to testing of die on wafer using a reduced pin count JTAG interface. The reduced JTAG interface enables a larger number of die on wafer to be contacted by low cost testers and tested, which results in lowering the cost of manufacturing integrated circuits.
The claimed invention as set forth in claim 1 recites features such as:
An integrated circuit, comprising: 
(a) a test clock input pin; 
(b) a bidirectional test data input/output pin; 
(c) channel circuitry coupled to the test clock input pin and the bidirectional test data input/output pin and capable to receive a test input pattern that includes a 
serial-in-parallel-out circuitry capable to shift in the test input pattern serially through the bidirectional test data input/output pin in synchronism with a clock signal received at the test clock input pin, having parallel outputs; 
register circuitry coupled to the parallel outputs and capable to store a TDI value and a TMS value of the test input pattern, the register circuitry having; 
TCK output lead; 
TDI output lead to drive the TDI value in synchronism with a TCK signal output at TCK output lead; 
TMS output lead to drive the TMS value in synchronism with a TCK signal output at TCK output lead; and 
TDO input lead, 
(d) at least one TAP domain coupled to the TDI output lead, TMS output lead, TCK output lead and TDO input lead.

The prior arts of record, namely Ricchetti et al. (US-6988232), teach an architecture that provides stimulus data and verifies the response of multiple electronic circuits substantially in parallel for optimized testing, debugging, or programmable configuration of the circuits. The architecture includes a test bus, a primary test controller connected to the bus, and a plurality of local test controllers connected to the bus, in which each local test controller is coupleable to a respective circuit. The primary 
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the invention as a whole as set forth in claim 1. Independent claim(s) 6 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-16 are allowable over the prior arts of record.
The Examiner agrees with the Applicant’s arguments with regard to this feature in view of the arts of record; therefore, the Examiner favors the allowance of claims 1-16. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warren (US-20050166106) teaches an integrated circuit comprising: at least one test input for receiving test data; test control circuitry between the at least one test input and circuitry to be tested; wherein the test data is clocked in on a rising clock edge and a falling clock edge. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        09/11/2021